SIXTH DIVISION
                                                   November 17, 2006



No. 1-06-1356


In re TERRELL L., a minor            )    Appeal from the
                                     )    Circuit Court
(Terrell L.,                         )    of Cook County.
                                     )
     Appellant                       )
                                     )
     v.                              )    No. 98 JA 1386
                                     )
The Department of Children and       )    Honorable
Family Services,                     )    Candace Fabri,
                                     )    Judge Presiding.
     Appellee).                      )


     JUSTICE O'MALLEY delivered the opinion of the court:

     Respondent Terrell L., a minor, and his guardian sought to

vacate his guardianship with his paternal grandmother and have

the Guardianship Administrator (the Administrator) of the

Department of Children and Family Services (DCFS) appointed as

his guardian.     The circuit court denied the motions based on a

finding that the guardian was not unfit, unable or unwilling, for

reason other than financial circumstances alone.     Respondent

appeals the judgment of the circuit court contending that it

improperly interpreted section 2-27 of the Juvenile Court Act of

1987 (the Act) (705 ILCS 405/2-27 (West 2004)) and should have

conducted a best interest analysis to guide its decision.     For

the reasons that follow, we reverse the judgment of the circuit

court and remand this matter for further proceedings.
1-06-1356

                             BACKGROUND

     Terrell and his twin sister Theresa were born on May 16,

1988, to Monica L. and Anthony S.     Terrell and Theresa were two

of Monica L.'s six children.   In April 1998, the State filed a

petition for adjudication of wardship alleging that Terrell and

his siblings were abused and neglected by their biological

parents.    The circuit court granted temporary custody of Terrell

and Theresa to the DCFS Administrator.    On May 10, 1999, the

circuit court issued an adjudication order pursuant to section 2-

21 of the Act finding that the minors were abused and neglected

in accordance with sections 2-3(1)(a) and (1)(b) of the Act and

placed them under the jurisdiction of the juvenile court.    On

August 20, 1999, the circuit court entered a disposition order

pursuant to section 2-27 of the Act, adjudicating Terrell and his

siblings wards of the court based on findings that Monica and

Anthony were both unable and unfit to care for their children for

reasons other than financial circumstances alone.    The specific

findings were predicated on various indications of abuse and

neglect.    The court held that it was in the best interests of the

children to remove them from their parents’ custody.    The circuit

court appointed the DCFS Administrator to be the guardian for

Terrell and his siblings.

     On September 13, 2000, the DCFS Administrator filed motions


                                  2
1-06-1356

to vacate guardianship of Terrell and Theresa, transfer

guardianship to James S. and Theresa S., the minors’ paternal

grandparents, and close the case.     The minors had resided with

James and Theresa S. since the age of five.     On October 4, 2000,

the circuit court entered an order vacating the Administrator’s

guardianship and establishing private guardianship with James and

Theresa S.    The circuit court explicitly retained jurisdiction

over the parties and the case to modify or enforce the order.

     During their adolescent years, both Terrell and Theresa

encountered problems with school.     Theresa, however, became

increasingly difficult to discipline and would run away from home

for weeks at a time, use illegal drugs and was found delinquent

for aggravated assault.    Terrell, on the other hand, after

failing in high school, joined the Lincoln’s Challenge program

and received his GED.    Terrell subsequently enrolled in a diesel

mechanics repair program at Kishwaukee Community College in

DeKalb, Illinois, through Lincoln’s Challenge and resided in a

private residence hall near the campus of Northern Illinois

University.

     Prior to January 6, 2006, James S. passed away.     Theresa S.,

at the age of 75, also suffered from illnesses such as high blood

pressure, heart disease and gout.     Theresa S. began to express

concerns about her ability to care for the minors.     On January 6,


                                  3
1-06-1356

2006, Theresa S. filed a pro se petition to vacate her

guardianship of Terrell and Theresa.     The circuit court partially

granted the motion, making both Theresa and Terrell wards of the

court.     The court appointed a private attorney to represent

Theresa S. and the office of the public guardian as attorney and

guardian ad litem (GAL) to represent the minors.     On April 17,

2006, following several appearances by the attorneys representing

Theresa S., the minors and the State, Terrell's GAL filed a

motion to vacate Terrell's guardianship and appoint the DCFS

Administrator as guardian.1     The attorney for Theresa S. and the

State's attorney were in agreement with the GAL's motion.

     On April 18, 2006, the circuit court conducted a hearing to

determine placement of the minors who had been made wards of the

court pursuant to section 2-33 of the Act.     Over the DCFS's

objection, the court granted Theresa S.'s petition to vacate her

guardianship of Theresa L. and appointed the DCFS Administrator

as Theresa L.'s guardian.     The court continued the hearing as it

related to the placement of Terrell.     On May 5, 2006, at his


     1
         The record reflects that Theresa S.'s counsel initially

believed that Theresa S. only sought to vacate guardianship of

Theresa L.     After clarifying his client's position, however,

counsel confirmed that she was seeking to vacate guardianship of

both minors and subsequently joined the GAL's motion.

                                   4
1-06-1356

continued hearing, Terrell's GAL, the State's attorney and

Theresa S. argued that it was in Terrell's best interest to

appoint the DCFS Administrator as his guardian for, among other

reasons, continued educational support.    The Department of

Children and Family Services responded that the consideration of

Terrell's best interest was not the proper "standard of review"

under section 2-27 of the Act without first entering a finding

that Theresa S. was unfit, unable or unwilling to care for

Terrell.    The Department of Children and Family Services also

argued that Theresa S., Terrell and the State were seeking

appointment of the DCFS Administrator solely for financial

reasons.    The circuit court took the case under advisement over

the weekend to further examine section 2-27 and other relevant

provisions of the Act.    It expressed its uncertainty regarding

the parties' and the court's interpretation of section 2-27 of

the Act.

     On May 12, 2006, the circuit court denied Theresa S. and

Terrell's motion to appoint the DCFS Administrator as guardian.

The court indicated that it interpreted section 2-27 of the Act

to preclude the court from vacating private guardianship unless

it first found Theresa S. to be unfit, unable or unwilling for

reasons other than financial ability alone.    The circuit court

expressed its doubts about the outcome of the instant case in its


                                  5
1-06-1356

ruling, specifically with regard to its interpretation of section

2-27.

     The circuit court denied Terrell's emergency motion to

reconsider on May 15, 2006, but granted his motion to stay the

circuit court's ruling pending the outcome of this appeal over

the DCFS's objection.   Terrell filed this timely appeal.

                              ANALYSIS

                        I. STANDARD OF REVIEW

     Terrell contends that the circuit court erred in denying his

motion to vacate private guardianship and appoint the DCFS

Administrator as guardian based on two theories.    The first

theory is that the circuit court misinterpreted section 2-27 of

the Act to require a finding that Theresa S. was unfit, unable or

unwilling, for reasons other than financial ability, before

considering Terrell's best interests.    Second, if we were to

agree with the circuit court that such a finding was necessary

prior to analyzing Terrell's best interest, then the circuit

court's conclusion that Theresa S. was not unable to care for

Terrell was against the manifest weight of the evidence.     Because

we agree that the circuit court misinterpreted section 2-27 of

the Act, we need only address Terrell's first argument.     We

review issues of statutory interpretation de novo.    In re Justin

M.B., 204 Ill. 2d 120, 124 (2003).


                                  6
1-06-1356

                          II. PROCEDURAL HISTORY

     Due to the relative complexity of the procedural history of

this case, we find it necessary to recount the actions and

identify the authority under which the circuit court issued its

rulings on the relevant motions.        First, in response to Theresa

S.'s motion, the circuit court had to determine whether to open

Terrell and Theresa's case and reinstate wardship pursuant to

section 2-33 of the Act.      Section 2-33 states:

        "(1) Any time prior to a minor's 18th birthday, pursuant

     to a supplemental petition filed under this Section, the

     court may reinstate wardship and open a previously closed

     case when:

            (a) wardship and guardianship under the Juvenile Court

            Act of 1987 was vacated in conjunction with the

            appointment of a private guardian under the Probate Act

            of 1975;

            (b) the minor is not presently a ward of the court

            under   Article II of this Act nor is there a petition

            for adjudication of wardship pending on behalf of the

            minor; and

            (c) it is in the minor's best interest that wardship be

            reinstated.

        (2) The supplemental petition must be filed in the same


                                    7
1-06-1356

     proceeding in which the original adjudication order was

     entered."      705 ILCS 405/2-33 (West 2004).

The circuit court found that the minors met the standards set

forth in section 2-33 and ruled that both Terrell and Theresa

were to be made wards of the court.      The court then looked to

section 2-23 of the Act, which provides, in pertinent part:

        "(1) The following kinds of orders of disposition may be

     made in respect of wards of the court:

            (a) A minor under 18 years of age found to be neglected

            or abused under Section 2-3 or dependent under Section

            2-4 may be (1) continued in the custody of his or her

            parents, guardian or legal custodian; (2) placed in

            accordance with Section 2-27; (3) restored to the

            custody of the parent, parents, guardian, or legal

            custodian, provided the court shall order the parent,

            parents, guardian, or legal custodian to cooperate with

            the Department of Children and Family Services and

            comply with the terms of an after-care plan or risk the

            loss of custody of the child and the possible

            termination of their parental rights; or (4) ordered

            partially or completely emancipated in accordance with

            the provisions of the Emancipation of Mature Minors

            Act."    705 ILCS 405/2-23 (West 2004).


                                    8
1-06-1356

Based on section 2-23(1)(a)(2) of the Act, the circuit court

looked to section 2-27 of the Act for direction in terms of

Terrell's placement.    Section 2-27 states:

        "(1) If the court determines and puts in writing the

     factual basis supporting the determination of whether the

     parents, guardian, or legal custodian of a minor adjudged a

     ward of the court are unfit or are unable, for some reason

     other than financial circumstances alone, to care for,

     protect, train or discipline the minor or are unwilling to

     do so, and that the health, safety, and best interest of the

     minor will be jeopardized if the minor remains in the

     custody of his or her parents, guardian or custodian, the

     court may at this hearing and at any later point:

            (a) place the minor in the custody of a suitable

            relative or other person as legal custodian or

            guardian;

            (a-5) with the approval of the Department of Children

            and Family Services, place the minor in the subsidized

            guardianship of a suitable relative or other person as

            legal guardian; 'subsidized guardianship' means a

            private guardianship arrangement for children for whom

            the permanency goals of return home and adoption have

            been ruled out and who meet the qualifications for


                                  9
1-06-1356

            subsidized guardianship as defined by the Department of

            Children and Family Services in administrative rules;

            (b) place the minor under the guardianship of a

            probation officer;

            (c) commit the minor to an agency for care or

            placement, except an institution under the authority of

            the Department of Corrections or of the Department of

            Children and Family Services;

            (d) commit the minor to the Department of Children and

            Family Services for care and service ***."   705 ILCS

            405/2-27 (West 2004).

       III. CONSTRUCTION OF THE JUVENILE COURT ACT OF 1987

     The Department of Children and Family Services argues that

the circuit court may not modify guardianship under section 2-27

of the Act without first finding the guardian unfit, unable or

unwilling.    We disagree.   In all guardianship and custody cases,

" 'the issue that singly must be decided is the best interest of

the child.' "    In re Austin W., 214 Ill. 2d 31, 49 (2005),

quoting In re Ashley K., 212 Ill. App. 3d 849, 879 (1991).        "A

child's best interest is not part of an equation.     It is not to

be balanced against any other interest.     In custody cases, a

child's best interest is and must remain inviolate and

impregnable from all other factors ***."     In re Ashley K., 212


                                    10
1-06-1356

Ill. App. 3d at 879.   In our view, once the initial finding of

abuse and neglect has been entered by the circuit court, it is

proper and consistent with the purpose of the Act that the

circuit court have broad authority to modify orders in a manner

that serves the best interests of the minor.     In re J.J., 327
Ill. App. 3d 70, 77 (2001) (finding that "where child custody

proceedings are brought under the Act, the juvenile court's

primary concern is the best interests of the child, and to that

end, the court is vested with wide discretion").

     "The Juvenile Court Act is a statutory scheme, created by

the legislature, the purpose of which is to secure for each minor

subject thereto the care and guidance which will best serve the

minor's safety and moral, emotional, mental and physical welfare,

and the best interests of the community."     In re Austin W., 214
Ill. 2d 31, 43-44 (2005); 705 ILCS 405/1-2 (West 2004).    Our

supreme court has clearly indicated that once a child has been

adjudicated abused, neglected or dependent pursuant to section

2-21 of the Act, the court must determine whether it is in the

best interests of the child to be made a ward of the court and

the "proper disposition best serving the health, safety and

interests of the minor and the public."     In re Austin W., 214
Ill. 2d at 43; 705 ILCS 405/2-22(1) (West 2004).

     Although dispositional orders are generally considered


                                11
1-06-1356

"final" for the purposes of appeal (see In re Austin W., 214 Ill.
2d at 43-44), they are subject to modification in a manner

consistent with the provisions of the Act.    See 705 ILCS 405/2-23

(West 2004).   The purpose of the dispositional hearing is for the

court to determine whether it was in the best interests of the

children to be made wards of the court.    In re J.J., 327 Ill.

App. 3d 70, 77 (2001) (finding that a child's best interests are

superior to all other factors even if the parent is not found to

be unfit).    When conducting a dispositional hearing, the question

is not necessarily one of unfitness of the parent but rather what

is in the best interest of the child.     In re Edward T., 343 Ill.

App. 3d 778, 800 (2003); In re Chyna B., 331 Ill. App. 3d 591,

597 (2002).    Relative to the circuit court's responsibility in a

dispositional hearing, we find In re J.J., to be instructive.     In

that case we stated:

        "Pursuant to the Juvenile Court Act of 1987 (Act), in

     order to deprive a parent of custodial rights to children

     who have been adjudged wards of the court, a court must find

     that the parent is unfit or unable to care for, protect,

     train or discipline the children or is unwilling to do so.

     [Citation.]   Where child custody proceedings are brought

     under the Act, the juvenile court's primary concern is the

     best interests of the child, and to that end, the court is


                                 12
1-06-1356

     vested with wide discretion.       [Citations.]   In such custody

     proceedings, a child's best interest is superior to all

     other factors, including the interests of the biological

     parents.    [Citation.]    'If the "best interests" standard can

     be attained only by placing the child in the custody of

     someone other than the natural parent, it is unnecessary for

     the court to find the natural parent unfit to care for the

     child.'    [Citations.]"    In re J.J., 327 Ill. App. 3d at 77.

     The DCFS contends, nonetheless, that a minor's best

interests are not to be considered in a section 2-27 fitness

determination and that the legislature intended that a finding of

unfitness be determined before any guardianship modification

occurs.   In support of its first contention, the DCFS cites to In

re M.B., 332 Ill. App. 3d 996, 1004 (2002).       In re M.B. is

distinguishable from the instant case.       In that case we held that

"[i]n gauging one's fitness to act as a parent, the child's best

interests are not to be considered."       In re M.B., 332 Ill. App.
3d at 1004.     However, the court was not modifying a previous

guardianship order and the question before the court in that case

was whether sufficient evidence existed to support the circuit

court's finding that the biological parent was unfit.        In re

M.B., 332 Ill. App. 3d at 1004.     In this case, the court is being

asked to modify a previous guardianship order and the facts do


                                   13
1-06-1356

not implicate the rights of biological parents.   We therefore

agree with Terrell that the court was not required to find his

guardian unfit to care for him before modifying a previously

entered guardianship order.

                IV. INTERPRETATION OF SECTION 2-27

     Terrell next argues that the circuit court misinterpreted

and misapplied section 2-27 of the Act to the instant case.    The

cardinal principle of statutory interpretation is that the court

must effectuate legislative intent.   In re Justin M.B., 204 Ill.
2d at 123, citing Solich v. George & Anna Portes Cancer

Prevention Center of Chicago, Inc., 158 Ill. 2d 76, 81 (1994).

The best indicator of legislative intent is statutory language.

Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493,

504 (2000).   Courts should consider the statute in its entirety,

keeping in mind the subject it addresses and the legislature's

apparent objective in enacting it.    People v. Taylor, 221 Ill. 2d
157, 162 (2006), citing People v. Davis, 199 Ill. 2d 130, 135

(2002).   However, a reviewing court's inquiry must always begin

with the language of the statute itself, which is the surest and

most reliable indicator of the legislature's intent.    Taylor, 221
Ill. 2d at 162; People v. Pullen, 192 Ill. 2d 36, 42 (2000).

When the language of a statute is clear, it must be applied as

written without resort to further aids or tools of


                                14
1-06-1356

interpretation.     In re R.L.S., 218 Ill. 2d 428, 433 (2006).   If

statutory language is plain, the court cannot read exceptions,

limitations or conditions into a statute that the legislature did

not express.    In re D.D., 196 Ill. 2d 405, 419 (2001); Garza v.

Navistar International Transportation Corp., 172 Ill. 2d 373, 378

(1996), quoting Solich, 158 Ill. 2d at 83.     Only when the meaning

of the enactment cannot be ascertained from the language may a

court look beyond the language and resort to aids for

construction.     In re D.D., 196 Ill. 2d at 419; Gem Electronics of

Monmouth, Inc. v. Department of Revenue, 183 Ill. 2d 470, 475

(1998); Solich, 158 Ill. 2d at 81.

     In the instant case, the Department cites to the language of

section 2-27 which refers to a guardian and legal custodian in

addition to parents.    This inclusion of a guardian and legal

custodian, according to the DCFS, is proof that "the General

Assembly intended that a bifurcated hearing take place under

section 2-27 [of the Act], with the court first considering

fitness of the minor's current guardian before turning to the

child's interest."    In other words, "if the legislature had

intended that the fitness inquiry in section 2-27 apply only to

the initial decision to remove a minor from his natural parents,

there would be no fitness inquiry for the subsequent guardians

and/or legal custodians."


                                  15
1-06-1356

     Terrell asserts that the language of the statute allowing

the circuit court to make a placement during the section 2-27

"hearing and at any later point" clearly and unambiguously gives

the circuit court authority to place a minor once there is a

determination that the parents, guardian or legal custodian was

unfit, unable or unwilling to properly care for the minor.     We

agree.

     Terrell points out that the circuit court entered specific

findings on August 20, 1999, that his biological parents were

unfit, unable and unwilling to care for him and his siblings and

found that it was in their best interests to remove them from

their parents' custody and appoint the DCFS Administrator as

guardian.   Following the circuit court’s appointment of the DCFS

Administrator as guardian to Terrell and his siblings, it

subsequently appointed James and Theresa S. private guardians on

the DCFS Administrator's motion.     This placement of the minors

with James and Theresa S. was accomplished pursuant to section 2-

27 of the Act without a finding that the DCFS or the

Administrator was unfit, unable or unwilling to care for the

minors.

     We are aware that the language of section 2-27 of the Act

calls for a written factual finding supporting the circuit

court's determination and refers to guardians and legal


                                16
1-06-1356

custodians.   It does not, however, indicate whether a finding of

unfitness is required once parental rights are terminated and a

modification of guardianship is sought.     Based on the plain

language of section 2-27 of the Act, we find two compelling

reasons to conclude that a subsequent finding that a guardian or

legal custodian is unfit, unable or unwilling is not required

before the circuit court may modify placement of a minor.

     First, the language, "at this hearing and at any later

point," is quite broad in its scope and does not contain any

limiting language.   In our view, if the legislature intended that

the circuit court must find a guardian unfit, unable or unwilling

before a modification under section 2-27 of the Act, it could

have so indicated in the text of this section.     It did not.   The

legislature expressly gave the circuit court authority to

exercise the options contained in section 2-27 of the Act at the

hearing and at any later point.    The DCFS's interpretation of

section 2-27 of the Act would require that it find any guardian

or legal custodian, including the DCFS, unfit, unable or

unwilling before modifying placement of a minor previously

adjudicated abused and neglected.      We find such an interpretation

to be inconsistent with the purpose of the Act and well-

established Illinois case law and, potentially, contrary to the

best interests of the minor.   705 ILCS 405/1-2 et seq. (West


                                  17
1-06-1356

2004); see also In re Austin W., 214 Ill. 2d at 46; In re Ashley

K., 212 Ill. App. 3d at 879; In re Violetta B., 210 Ill. App. 3d
521, 533 (1991).

     Second, were we to agree with the DCFS's construction of

section 2-27, the phrase "at any later point" would be rendered

meaningless.    A statute should be construed in a manner such that

no term is rendered meaningless or superfluous.      Harshman v.

DePhillips, 218 Ill. 2d 482, 494 (2006), citing Stroger v.

Regional Transportation Authority, 201 Ill. 2d 508, 524 (2002).

We cannot conclude, based on the language of the statute, that

the legislature did not intend the words "at any later point" to

actually mean "at any later point."   It is neither this court's

place nor its function to limit or expand the operative phrase in

this statute.    In re R.L.S., 218 Ill. 2d at 433.   Moreover, if it

so desired, the legislature could have simply identified an event

or a point in time beyond which the circuit court would be

required to hold an additional hearing and make such a finding of

a guardian or legal custodian before ordering a modification.      It

did not.    We therefore conclude that the legislature's intent, as

evidenced by the plain language, was to authorize the circuit

court to place a minor at any time following an initial finding

of unfit, unable or unwilling under section 2-27 of the Act when

it serves the minor's best interests.


                                 18
1-06-1356

                      V. BEST INTEREST ANALYSIS

     We recognize that the DCFS also contends that the circuit

court considered the best interests of Terrell and ruled that

guardianship with the Administrator was not in his best

interests.   After reviewing the record, it is not clear whether

the circuit court believed that placement pursuant to section 2-

27 was prohibited without a renewed finding that Theresa S. was

unfit, unable or unwilling.    The circuit court made the following

statements during arguments on the motions and in its ruling:

        "But when you look at the actual issue, is it in his best

     interest for [the court] to take wardship?   Yes, the best

     interest factors apply.   Am I able to find that [Theresa S.]

     is unable so that I can look at the best interest?   I don't

     think so."

Relative to modifying a previous guardianship order under section

2-27, the court stated:

        "[W]hat do I make of this language?   The Court may at

     this hearing and at any later point.   You're arguing to me

     on behalf of the minor that that means that once I've done

     it once, at any later point I can do whatever of these

     options, A through D I feel is appropriate without any

     further finding other than just best interest.   I appreciate

     that argument.   It could be right which is why I am going to


                                 19
1-06-1356

     stay the enforcement of this order."

Lastly, before ruling in favor of the DCFS the court explained:

        "[T]he questions is in order for me to do a 2-27

     dispositional order, do I have to find some deficit in order

     for me to intervene and to name the State then as this

     youngster's guardian?   I think I essentially do.      ***   I

     have struggled with this.     I think that the statute wants me

     to do that.   And then the questions is factually I've made

     findings that she is neither unable nor unwilling nor unfit.

     And to the extent that she is under any inability, it is

     strictly financial.   * * *

        [I] do find that some deficiency on the part of the legal

     guardian has to be identified before I start down the road

     [that] somebody else can do it better.       I find that

     specifically because I feel that 2-23 drives me to 2-27 and

     2-27 requires that.   Now, if I'm wrong and it is strictly a

     best interest issue, then, again, I want to reiterate what I

     said the first time through.       I think this all about

     finances."

     Despite the DCFS's contention that the circuit court decided

this matter based on Terrell's best interests, we find it

appropriate to remand this case to the circuit court for further

proceedings.   "In all cases, it is the health, safety and


                                   20
1-06-1356

interests of the minor which remains the guiding principle when

issuing an order of disposition regarding the custody and

guardianship of a minor ward."    In re Austin W., 214 Ill. 2d at

46; see also In re Ashley K., 212 Ill. App. 3d at 879, quoting In

re Violetta B., 210 Ill. App. 3d at 533.    Based on the record of

the proceedings below, it is clear that the framework for the

proceedings here was predicated on an erroneous construction of

the applicable statute and primarily focused on Theresa S.'s

fitness.    We find it more appropriate for the circuit court to

decide what action, if any, should be taken regarding Terrell's

motion with the benefit of a full hearing that is not dominated

by uncertainty in applying the statute.    We, however, express no

opinion with regard to the outcome on remand and defer to the

circuit court to determine whether Terrell requires any further

action provided under the Act.

     As an aside, we are not suggesting that, in the absence of a

previous order entered pursuant to section 2-27 of the Act, a

finding of unfit, unable or unwilling is not required.    That is a

different issue which is not before this court for consideration.

We are also mindful that biological parents have a superior right

of custody to their children and that both parents must be

adjudged unfit, unable or unwilling to care for the minor before

placement with the DCFS is authorized.     In re Edward T., 343 Ill.
21
1-06-1356

App. 3d 778 (2003).   A fit parent has a superior right to custody

of his child that can be superceded only by a showing of good

cause to place custody of the child in a third party.    In re

S.S., 313 Ill. App. 3d 121, 132 (2000).    Nonetheless, the rights

of Terrell's biological parents were previously terminated and

are not now at issue.   Consequently, we hold that the circuit

court was not required to find Theresa S. unfit, unable or

unwilling prior to considering Terrell's best interests relative

to his motion.

                           V. CONCLUSION

     It appears to be obvious that once a minor has been

adjudicated abused, neglected or dependent under the Act and

thrust into the care of this state's juvenile system, the circuit

court's main and perhaps only function is to address the minor's

needs consistent with his best interests.   We need not recount

the unspeakable circumstances established in the record under

which Terrell and his siblings initially came to be wards of the

court.   Suffice it to say that the only contact with the

semblance of a caring adult that similarly situated children will

ever experience may only occur through the efforts of the circuit

court and agency intervention.   We suggest that adhering to a

rigid construction of the Act which limits the court's ability to

exercise its discretion and act in the best interests of a child


                                 22
1-06-1356

frustrates the purpose of the Act and pointlessly elevates form

over substance.

     For the foregoing reasons, we hold that the circuit court

misinterpreted and misapplied section 2-27 of the Act as it

relates to a modification of a previous guardianship order.

Accordingly, we reverse and remand this matter to the circuit

court for further proceedings consistent with this opinion.

     Reversed and remanded.

     JOSEPH GORDON and McNULTY, JJ., concur.




                               23